Citation Nr: 1110027	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with degenerative disc disease (DDD), (previously claimed as a back condition and pinched nerve 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2008, the Board issued a final decision that determined that the Veteran had filed to provide new and material evidence to reopen a claim for service connection for a back disability.  

2.  Evidence received subsequent to the June 2008 Board decision, when viewed by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve), and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied a reopening of the claim for service connection for a back condition is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD (previously claimed as a back condition and pinched nerve).  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The RO originally considered and denied the Veteran's claim for service connection for a low back disorder in March 2003.  The RO found that service treatment records were negative for any findings related to a back injury (pinched nerve), and that there was no post-service evidence documenting treatment of a pinched nerve of the back.  The Veteran did not perfect an appeal.  The March 2003 rating decision is therefore final.  See 38 U.S.C.A. § 7105 (2002).

In August 2006, the Veteran sought to reopen his claim for service connection for the residuals of a back injury.  The RO issued a decision in December 2006 that granted the Veteran's petition to reopen but continued to deny the claim.  The Veteran appealed that decision.

In June 2008, the Board issued a decision that determined that the Veteran had failed to submit new and material evidence to reopen his claim for service connection for a back condition.  The Board found that the Veteran had yet to submit competent evidence of a current back condition.  In reaching such decision, the Board considered the only evidence submitted in connection with the claim was a written statement submitted by the Veteran.  This statement, in which the Veteran indicated that he injured his back during basic training and was given a medical discharge, was not sufficient to reopen the claim.  The Board indicated that although the statement was new, it was not material, because the Veteran lacked medical competence to provide a current diagnosis related to the back and to determine that his back condition was incurred in or aggravated as a result of service.  

The Veteran was advised of the Board's decision in June 2008, but he did not initiate an appeal to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the June 2008 Board decision is final.  U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2008, the Veteran filed an application to reopen his claim for service connection for a back condition.  Evidence received since the June 2008 Board decision includes medical records of November 2008 to February 2009 from the University of Tennessee, University Orthopaedic Surgeons.  This medical evidence showed current medical evidence of lumbar spondylosis with degenerative spondylolisthesis, L5-S1 and DDD.  The physician stated that the Veteran had an injury from 1971 while in service that sounded like a disc herniation that could predispose him to advanced degenerative changes at that level.  The physician stated that he did not know the level of the injury but in any regard, the Veteran did have some degenerative changes in the lower lumbar spine.   This evidence is presumed to be credible.  See Justus.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, such evidence relates to an unestablished fact, namely that the Veteran has a current back disorder (lumbar spondylosis with degenerative spondylolisthesis, L5-S1 and DDD) that his private physician appears to relate to an injury sustained in service.  This opinion raises a reasonable possibility of substantiating his claim.  Accordingly, the claim of entitlement to service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S with DDD (previously claimed as a back condition and pinched nerve) is reopened.  



(CONTINUED NEXT PAGE)

ORDER

New and material evidence has been received and the Veteran's claim for service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD (previously claimed as a back condition and pinched nerve) is reopened and to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a back disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously discussed, the Veteran's claim of entitlement to service connection for a back disorder was reopened because of an opinion/medical evidence  that indicated that he had a current back disorder which may have been caused by service.  As a result, the Board concludes that a VA examination and opinion must be obtained in this case to determine the etiology of the Veteran's back disorder.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the record reflects that the Veteran received private treatment for his back disorder.  VA previously attempted to obtain those records from Mai Wright, MSN, FNP from 2007 to 2008 for x-rays of his back.  Therefore, while on remand, the AOJ should attempt to obtain those records again for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his service-connected back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Mai Wright, MSN, FNP from 2007 to 2008.   All reasonable attempts should be made to obtain any identified records

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Relevant to the Veteran's back disorder, the examiner should report all current diagnoses referable to such claimed disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed back disorder is related to his military service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology, as well as the medical evidence of record addressing the possible etiology of such disorder.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim, to be based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


